Fairchild, J.
{dissenting). My opinion is that the decision below should be affirmed. Hustad was hurrying from the west side of the street to his truck to secure an extra bottle of milk for a customer. In doing this he entered the truck hurriedly, after glancing to the south tO' where a hill rises at Mound street, cutting off the view of traffic farther south. In the distance between Mound street and the truck, upwards of five hundred feet, there was nothing in sight. A few seconds later, without again looking, Hustad stepped into the path of the defendant’s car, which in the brief interval had traversed the distance from Mound street.
From these facts the inference follows that the defendant was driving at such a rate of speed as to constitute negligence, and this bears on the question of comparative negligence, for it is reasonable tO' conclude that Hustad’s negligence in not looking to the south again before stepping from the truck *298may have been less than the negligence of the defendant in approaching the truck at an unlawful rate of speed. A jury question was presented.
In Dahinden v. Milwaukee E. R. & L. Co. (1919) 169 Wis. 1, 5, 171 N. W. 669, it appeared that the plaintiff looked before driving across a streetcar line, that he saw a car coming one hundred seventy-five feet away, that he shifted gears, and proceeded but failed by three inches to get across the track before the streetcar reached the point of collision. In that case the court said:
“It would be a most rigorous application of the look-and-listen rule to hold that plaintiff was guilty of negligence as matter of law because, after having looked and deciding that he had time to cross ahead of the car, he did not look again within the space of two seconds, which was his last moment of opportunity before entering the danger zone, and this, especially, in view of the fact that during such time his attention was somewhat devoted to a shifting of gears. . . . Wc think it would be assuming overmuch to say plaintiff was guilty of negligence as matter of law. The question of whether-he exercised- such care and prudence as the majority of mankind exercise under the same or similar circumstances was a question for the jury.”
It seems to me that the present case presents a similar situation. From the experience of the plaintiff he might well have estimated that he had ample time to reach into the truck, pick up a milk bottle, and enter the street before a car driven at a lawful rate of speed could cover the distance between the top of the hill at Mound street and the place where his truck was standing.
I am authorized to say that Mr. Justice Martin concurs in this dissent.
A motion for a rehearing was denied, with $25 costs, on February 7, 1939.